                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

UNITED STATES OF AMERICA                               )
                                                       )
                                                       )
v.                                                     )       Criminal No. 3:15-cr-00037-2
                                                       )       Judge Trauger
BENJAMIN BRADLEY                                       )
                                                       )

                                               ORDER

         An evidentiary hearing to establish the amount of the money judgment forfeiture is set for

May 10, 2019 at 10:00 a.m.

         It is so ORDERED.

         ENTER this 12th day of April 2019.




                                                       ________________________________
                                                       ALETA A. TRAUGER
                                                       U.S. District Judge




     Case 3:15-cr-00037 Document 1156 Filed 04/12/19 Page 1 of 1 PageID #: 4625
